Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00677-CV

                   SMOOTH SOLUTIONS LIMITED PARTNERSHIP,
                                 Appellant

                                              v.

                                    LIGHT AGE, INC.,
                                        Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-13168
                    Honorable David A. Berchelmann, Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s
judgment and REMAND the case to the trial court for further proceedings consistent with this
court’s opinion.

        It is ORDERED that appellant Smooth Solutions Limited Partnership recover its costs of
this appeal from appellee Light Age, Inc.

       SIGNED June 26, 2013.


                                                   _____________________________
                                                   Marialyn Barnard, Justice